 

Exhibit 10.20(b)

 



OMNIBUS Amendment No. 2 to NOTES

 

This Omnibus Amendment No. 2, dated as of October 6, 2017 (this “Amendment”), is
made by and among Ivy Science & Technology Fund, Waddell & Reed Advisors Science
& Technology Fund and Ivy VIP Science & Technology (each, a “Lender” and
together, the “Lenders”), and Marrone Bio Innovations, Inc. (the “Borrower”),
with respect to those certain senior secured promissory notes, dated August 20,
2015 (each as amended, modified, renewed, extended or amended, restated, or
replaced from time to time, a “Note”, and collectively, the “Notes”) which
Borrower has issued to the Lenders.

 

The parties hereto understand and agree that the definition of “Permitted
Indebtedness” in Annex I (Definitions) of each Note is hereby amended by adding
the following after clause (xviii): “(xix) Indebtedness of the Borrower owing to
Ospraie Management, LLC (and its successors and assigns) in an original
principal amount of $2,000,000 (together with interest, fees, costs and other
amounts) incurred pursuant to the terms of the Promissory Note, dated on or
about the date hereof, executed by the Borrower in favor of Ospraie Management,
LLC, the Note Documents (as defined in such Promissory Note), and all other
obligations incurred thereunder, and any similar term in any amendment,
restatement, modification, replacement, refinancing, refunding, renewal or
extension thereof.”

 

*       *       *

 

 1 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

  LENDER:         IVY SCIENCE & TECHNOLOGY FUND   By: Ivy Investment Management
Company, its Manager         By: /s/ Zachary H. Shafran   Name: Zachary H.
Shafran   Title: SVP         WADDELL & REED ADVISORS SCIENCE & TECHNOLOGY FUND  
By: Waddell & Reed Investment Management Company, its Manager         By: /s/
Zachary H. Shafran   Name: Zachary H. Shafran   Title: SVP         IVY VIP
SCIENCE & TECHNOLOGY   By: Ivy Investment Management Company, its Manager      
  By: /s/ Zachary H. Shafran   Name: Zachary H. Shafran   Title: SVP        
BORROWER:         MARRONE BIO INNOVATIONS, INC.         By: /s/ James B. Boyd  
Name: James B. Boyd   Title: President and Chief Financial Officer

 

 S-1 

 





